Citation Nr: 0402194	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  00-06 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The veteran had active military service from April 1965 to 
April 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions in May 1999 and February 2000 
by the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO), which denied service 
connection for the cause of the veteran's death and denied 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318, respectively.  The appellant filed a 
notice of disagreement in January 2000.  She was issued a 
statement of the case in February 2000 that addressed the 
issue of entitlement to service connection for the cause of 
the veteran's death, and she filed a substantive appeal as to 
that issue in February 2000.  A supplemental statement of the 
case issued to the appellant in March 2000 included the issue 
of entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318, and she submitted a substantive appeal 
regarding that issue in November 2000.  

The appellant was initially represented by the Mississippi 
State Veterans Commission at a March 2003 Regional Office 
hearing.  She submitted a VA form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative) 
in November 1999 indicating she was represented by Veterans 
of World War I.  She was subsequently notified by the Board 
in September 2003 that since the veteran was not born until 
1944, that organization could not represent her, and she was 
requested to clarify her choice of representative.  She then 
submitted another VA form 21-22 in October 2003 that 
identified Veterans of Foreign Wars (VFW) as her 
representative.  A report of contact (VA form 119) between 
VFW and VA in October 2003 informed VA that VFW was not able 
to accept the power of attorney (POA) with the appellant 
because it is the policy of VFW not to accept a POA after the 
substantive appeal has been filed.  The appellant was then 
contacted by the Board in November 2003 and again requested 
to identify her choice of representative should she so desire 
one.  She responded in a November 2003 statement that the 
previous POA had been in error and that she wanted her appeal 
to go forward.  Therefore, based on the correspondence from 
the appellant, the Board concludes that she does not desire 
representation to assist with her claims.  


FINDINGS OF FACT

1.  The appellant's claim for service connection for the 
cause of the veteran's death was received on March 30, 1999.  

2.  The veteran's death certificate shows that he died at the 
age of 54 on March [redacted], 1999, and that the immediate cause of 
death was respiratory failure due to pancreatic cancer.  

3.  At the time of his death, the veteran was service 
connected for low back strain, which had been rated 20 
percent disabling since February 27, 1984.  

4.  Pancreatic cancer is not shown to have been present in 
service or within the first year following the veteran's 
separation from service in April 1968, or to be otherwise 
related to service.  

5.  There is no competent evidence showing that the veteran's 
service-connected low back strain caused or contributed to 
his death.  

6.  The veteran was not rated totally disabled due to 
service-connected disabilities for 10 continuous years 
immediately preceding death.  

7.  During his lifetime, the veteran had filed a claim of 
service connection for pancreatic cancer and the RO denied 
the claim in its May 1999 rating decision; the appellant did 
not appeal.  

8.  The appellant filed her claim for DIC benefits in March 
1999.  

9.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating or Board 
decision.  


CONCLUSIONS OF LAW

1.  The veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred in or 
aggravated by military service, nor may his death be presumed 
to have been related to service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2003).  

2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (1999, 
2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The February 2000 statement of the case and the March 2000 
and June 2001 supplemental statements of the case advised the 
appellant of the laws and regulations pertaining to her 
claims of entitlement to service connection for the cause of 
the veteran's death and entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  These documents informed the appellant 
of the evidence of record and explained the reasons and bases 
for denial.  She was specifically informed that service 
connection was being denied because the evidence did not show 
that the veteran's death was attributable to a disability or 
disease present in service and that she was not entitled to 
DIC under 38 U.S.C.A. § 1318 because the veteran was not 
rated totally disabled as a result of service-connected 
disabilities for the 10 years immediate prior to his death.  
The statement of the case and supplemental statements of the 
case made it clear to the appellant that in order to prevail 
on her claims, she needed to present medical evidence that 
showed the cause of the veteran's death was related to 
service and that the veteran was totally disabled due to 
service-connected disabilities for the 10 years prior to 
death.  The RO sent a letter to the appellant dated in April 
2001 that informed her of the provisions of the VCAA and 
informed her what action she needed to take and what action 
the RO would take on her claims.  Specifically she was told 
that she needed to submit evidence that revealed a link 
between the veteran's service and the cause of his death and 
that showed he was entitled to a total rating for his 
service-connected low back strain for the 10 years prior to 
death.  

In addition, the RO has obtained VA and private treatment 
records.  The appellant provided testimony at a Regional 
Office hearing in March 2000.  She indicated in May 2001, 
July 2001, and September 2001 statements that she had no 
additional evidence to submit.  Therefore, the Board finds 
that there is no indication of any more information or 
medical evidence to be found with respect to the appellant's 
claims.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

I.  Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death. 38 C.F.R. § 3.312(a) (2002). The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports. Id. The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 38 C.F.R. § 
3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See, Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service- connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(3).  

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 
3.312(c)(1).  

The veteran's military service from April 1965 to April 1968 
included active duty in Vietnam.  

The veteran's death certificate shows that he died at the age 
of 54 years on March [redacted], 1999, and that the immediate cause of 
death was respiratory failure due to pancreatic cancer, which 
had had its onset six months prior to death.  At the time of 
his death, the veteran was service-connected for low back 
strain, which had been rated 20 percent disabling since 
February 27, 1984.  

The veteran's service medical records do not reveal any 
complaint, finding, or indication of pancreatic cancer.  
Postservice medical evidence does not show the presence of 
any cancer within the first year after the veteran's 
separation from service.  The initial manifestation of the 
veteran's pancreatic cancer was during VA hospitalization 
from December 1998 to January 1999, when the disease was 
diagnosed after biopsies and a CT scan.  

The appellant argues that the veteran's pancreatic cancer 
that caused his death was caused by his exposure to Agent 
Orange in Vietnam during the Vietnam War.  

The appellant's active duty included service in Vietnam 
during the Vietnam era.  On December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103(Dec. 27, 2001).  Section 201 
of this Act amends 38 U.S.C. § 1116 to provide a presumption 
of exposure to herbicides for all veterans who served in 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  Prior to December 27, 2001, the law 
required that the veteran have a presumptive disease before 
exposure to herbicides was presumed.  See 38 U.S.C.A. 
§ 1116(a)(3) (West 1999 & Supp. 2001).  This is clearly a 
liberalizing provision and, as such will be applied in the 
present case.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 C.F.R. § 3.307(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Type II Diabetes; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

Under the authority granted by the Agent Orange Act of 1991, 
a determination as to which conditions may be considered to 
be associated with exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era lies within the 
purview of the Secretary of VA.  The Secretary formally 
announced in the Federal Register on June 24, 2002, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
conditions or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  67 Fed. Reg. 121 (2002).  
Hence, presumptive service connection based on exposure to 
Agent Orange in Vietnam may not be granted for any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  Because 
pancreatic cancer has not been designated by the Secretary as 
a condition for which a presumption of service incurrence is 
warranted under the Agent Orange regulations, the Board finds 
that the veteran's pancreatic cancer may not be presumed to 
be due to Agent Orange exposure.  

The United States Court of Appeals for the Federal Circuit 
ruled that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and cancer becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, it shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records do not show the 
presence of pancreatic cancer, nor do postservice medical 
records reveal any manifestation of pancreatic cancer until 
1998, which was many years after service.  There has been no 
medical evidence submitted that indicates a nexus between the 
veteran's military service and the development of pancreatic 
cancer more than thirty years later.  

At the time of his death, the veteran had established service 
connection for low back strain.  There is nothing in the 
record to indicate that his back disability was a 
contributing cause of his death.  There has been no competent 
medical evidence submitted that suggests that there was a 
relationship between the veteran's service-connected low back 
strain and his pancreatic cancer or his death, and the death 
certificate does not list low back strain as a contributory 
cause of death.  Nor does the appellant contend that the 
veteran's service-connected low back strain was a factor in 
his death.  

Because there has been no competent evidence presented which 
shows that the pancreatic cancer that caused the veteran's 
death either began in service or may be presumed to have been 
related to service, or that his service-connected low back 
strain played a part in causing his death, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  Because the 
preponderance of the evidence establishes that the veteran's 
death was not related to his military service, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the Board is unable to identify a basis 
to grant service connection for the cause of the veteran's 
death.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting her contentions regarding her claim that the 
veteran's pancreatic cancer was related to his military 
service.  The record does not show that she is a medical 
professional, with the training and expertise to provide 
clinical findings regarding an etiological relationship 
between the veteran's military service and his cause of 
death.  Consequently, her lay statements and testimony are 
not sufficient competent evidence for the purpose of showing 
a causal relationship between the veteran's military service 
and his death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

II.  Causes of Death Under 38 U.S.C.A. § 1318

The veteran's active military service was between April 1965 
and April 1968, and he died in March 1999.  Review of the 
claims file shows that he was service connected for low back 
strain that had been rated 20 percent disabling since 
February 1984.  There is no medical evidence of record 
showing treatment for the veteran's low back disability for 
the 10 years immediately preceding his death, and he was not 
rated totally disabled as a result of service-connected 
disabilities at any time during the 10 years immediately 
preceding his death.  His claim for service connection for 
pancreatic cancer due to Agent Orange exposure was denied by 
a May 1999 rating decision.  

Under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 (effective 
prior to January 21, 2000), DIC benefits shall be paid to a 
deceased veteran's surviving spouse or children in the same 
manner as if the veteran's death is service connected when 
the following conditions are met: 1) the veteran's death was 
not caused by his own willful misconduct; and 2) the veteran 
was in receipt of or for any reason (including receipt of 
military retired or retirement pay or correction of a rating 
after the veteran's death based on clear and unmistakable 
error) was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service-
connected disability that either: i) was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death; 
or ii) was continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active duty for a period 
of not less than 5 years immediately preceding death.  
38 C.F.R. § 3.22 (1999).  

The language "entitled to receive" has been interpreted by 
case law.  In Green v. Brown, 10 Vet. App. 111 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the applicable law (38 U.S.C.A. § 1318(b)) and 
regulation (38 C.F.R. § 3.22(a)), and determined that a CUE 
claim was not the sole way for a survivor to show the 
veteran's entitlement as of the time of his death.  The 
survivor has the right to attempt to demonstrate that the 
veteran hypothetically would have been entitled to receive a 
different decision on a service connection related issue 
based on evidence in the claims folder or VA custody prior to 
the veteran's death and the law then or subsequently made 
retroactively applicable.  

In Carpenter v. West, 11 Vet. App. 140 (1998), the Court 
reiterated that CUE was not the sole way to demonstrate 1318 
entitlement, finding that the appellant was entitled to 
adjudication of her § 1318 "entitled to receive" claim as 
if it were a claim brought by the veteran prior to his death 
without regard to any prior disposition of those issues 
during his lifetime.  However, the Court indicated that 
38 C.F.R. § 20.1106 appeared to preclude such consideration 
in terms of § 1318 claims.  38 C.F.R. § 20.1106 did not apply 
in this particular case because the § 1318 claim was brought 
before the March 1992 effective date of that regulation.  
Prior to March 1992, 38 C.F.R. § 19.196 did not preclude such 
consideration.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
determined that where a veteran had not filed a claim for VA 
benefits, the veteran's surviving spouse could still file a 
claim for DIC benefits to demonstrate that the veteran would 
have been entitled to receive VA compensation for a 100 
percent disability rating for 10 continuous years prior to 
his death.  Thus, Wingo applies where no final VA decision 
regarding the veteran's level of disability had been made 
which would affect a survivor's claim under § 1318(b).  

The Court later stated that "[A] survivor of a deceased 
veteran is eligible for DIC under § 1318(b)(1) if (1) the 
veteran was in actual receipt of a 100 percent disability 
rating for the statutory period of time, (2) the veteran 
would have been in receipt of a 100 percent rating for such 
time but for CUE in a final rating or BVA decision, or (3) if 
under the specific and limited exceptions under Carpenter or 
Wingo, the veteran was "hypothetically" entitled to a 100 
percent disability rating for the required period of time."  
See Marso v. West, 13 Vet. App. 260 (1999).  

Effective January 21, 2000, 38 C.F.R. § 3.22 was amended to 
reflect VA's conclusion that 38 U.S.C. § 1318(b) authorizes 
payment of DIC only in cases where the veteran had, during 
his lifetime, established a right to receive total service-
connected disability for the required statutory period or 
would have established such a right if not for CUE.  See 65 
Fed. Reg. 3388-3392 (Jan. 2000).  

Under the current version of the regulation, even though a 
veteran died of nonservice-connected causes, VA will pay 
death benefits to the surviving spouse or children in the 
same manner as if the veteran's death were service-connected 
if the veteran's death was not the result of his own willful 
misconduct, and, at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability, which was rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death, or was rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least 5 years immediately 
preceding death, or was rated by VA as totally disabling for 
a continuous period of not less than 1 year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a) 
(2003).  

"Entitled to receive" means that, at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation for the 
following reasons: (1) VA was paying the compensation to the 
veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to offset an indebtedness 
of the veteran; (3) the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issues of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22(b) (2003).  

At the time of the veteran's death in March 1999, service 
connection had been established for low back strain.  
Entitlement to a permanent and total disability rating due to 
service-connected disabilities had not been established.  
Because the veteran was not in receipt of a total disability 
rating based on service-connected disabilities for the 
statutory period of time prior to his death, entitlement to 
DIC benefits is not appropriate on that basis.  

The record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised this issue, the 
Board concludes that no further action or consideration is 
warranted as to this particular portion of the § 1318 
analysis.  

Applying the prior regulation and relevant case law, a 
consideration of hypothetical entitlement is warranted if the 
appellant submitted her claim prior to the March 4, 1992, 
effective date of § 20.1106, or where no final VA decision 
regarding the level of disability was made.  See Marso, 13 
Vet. App. at 260.  The appellant filed her claim for DIC 
benefits in March 1999, which was after the March 1992 
effective date of § 20.1106.  Moreover, the veteran had filed 
and the RO had denied a claim of entitlement to a disability 
rating in excess of 20 percent for low back strain in July 
1985, and the veteran did not appeal that decision.  
Consequently, the exceptions in Carpenter and Wingo are not 
for application, and consideration of hypothetical 
entitlement is not warranted in this case.  

While the Board sympathizes with the appellant, it can find 
no basis under which to grant a claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1318; therefore, the appeal must be 
denied.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence that 
convincingly reflects the criteria for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  Rather, she has offered 
her own rather general arguments and testimony to the effect 
that she believes that she is entitled to such benefits.  It 
is noted that the appellant has not shown, nor claimed, that 
she is a medical expert, capable of rendering medical 
opinions.  Therefore, her opinion is insufficient to 
demonstrate that she is entitled to DIC benefits under 
38 U.S.C.A. § 1318.  See Espiritu, 2 Vet. App. 492.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



